906 N.E.2d 556 (2009)
James FREDERICKS et al., petitioners,
v.
James H. HOLZRICHTER et al., etc., respondents.
No. 108198.
Supreme Court of Illinois.
May 28, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in Fredericks v. Holzrichter, case No. 2-08-1016 (02/11/09). The appellate court is directed to assume jurisdiction of the appeal, without prejudice to future dismissal premised on non-compliance with appellate rules of practice and procedure.